Case 1:93-cr-00180-LAK Document 920 Filed 10/10/19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NIDAL AYYAD,

-against-

UNITED STATES OF AMERICA,

Respondent.

AHMAD MOHAMMAD AJAJ,

Movant,

-against-

UNITED STATES OF AMERICA,

Respondent.

MOHAMMAD A. SALAMEH, Respondent

Movant,

-against-

UNITED STATES OF AMERICA,

Respondent.

-against-

UNITED STATES OF AMERICA,

Respondent.

Page 1 of 2

16-cv-4346(LAK)
(93-cr-0180 (LAK))

16-cv-5031(LAK)
(93-cr-0180 (LAK))

16-cv-5184 (LAK)
(93-cr-0180 (LAK))

16-cv-5658 (LAK)
(93-cr-0180 (LAK))

 
Case 1:93-cr-00180-LAK Document 920 Filed 10/10/19 Page 2 of 2

Lewis A. KAPLAN, District Judge.

The Second Circuit decided United States v. Barrett, 14-2641-cr on August 30,
2019, The government’s response to petitioners’ 2255 motions in the above captioned actions
shall be filed no later than December 9, 2019. The government shall file one brief for issues

common to all petitioners. The government may file supplemental briefs for any individual
issues.

Petitioners shall file their reply, if any, within 60 days of the date the government
files its response. They shall file one brief for issues common to all petitioners, They may file
supplemental briefs for any individual issues.

This order supersedes the order previously filed on October 1, 2019 in 16-cv-5184

Ln Melo

Lewis A! Rap
United States a Judge

[DI 23].
SO ORDERED.

Dated: October 10, 2019
